Title: Declaration of Hanbury’s Executor against Wayles’s Executors, [July 1798]
From: Wickham, John
To: 


          
            [July 1798]
          
          
            
              United States
              }
            
            
              Middle Circuit
            
            
              District of Virginia
            
            
              to wit
            
          
          John Lloyd a subject of the King of Great Britain exor of Osgood Hanbury who was surviving partner of John Hanbury & Compy complains of Thomas Jefferson Francis Eppes & Henry Skip-with executors of John Wayles deceased in custody &c. for that whereas the said John Wayles deceased on the 31st. day of October 1770 at Richmond in the county of Henrico and district aforesaid was indebted to the said Capel and Osgood Hanbury in the sum of £226.14.3. sterling of the value of $1007. for the like sum of money by the said Capel and Osgood Hanbury before that time at the special instance and request of the said John Wayles deceased and to the use of the said John Wayles deceased paid laid out and expended and being so indebted he the said John Wayles deced. in consideration of the same afterwards  that is to say the same day and year aforesaid at Richmond aforesaid undertook and faithfully promised the said Capel and Osgood Hanbury that he the said John Wayles deceased would well and truly content and pay them the said Capel and John Hanbury & Co the said sum of £226.14.3 stg whenever after he should be thereto required. And whereas the said John Wayles deceased afterwards that is to say the same day and year aforesaid at Richmond aforesaid was indebted to the said John Hanbury & Co in the further sum of £226.14.3 stg. of the value aforesaid for divers goods wares and merchandizes of them the said John Hanbury & Co before that time sold and delivered to the said John Wayles deceased at his special instance and request and being so indebted he the said John Wayles deceased in consideration of the same afterwards that is to say the same day and year aforesaid at Richmond aforesaid undertook and faithfully promised to the said John Hanbury & Co that he the said John Wayles deceased would well and truly content and pay them the said Capel and Osgood Hanbury the said last mentioned sum of money whenever after he should be thereto required. And whereas the said John Hanbury afterwards that is to say the same day and year aforesaid at the special instance and request of the said John Wayles deceased sold and delivered to him divers other goods wares and merchandizes of them the said John Hanbury & Co he the said John Wayles deceased in consideration of the same afterwards that is to say the same day and year aforesaid at Richmond aforesaid undertook and faithfully promised the said John Hanbury & Co that he the said John Wayles deceased would well and truly content and pay them the said John Hanbury & Co so much money as such goods wares and merchandizes so sold to the sd. John Wayles deceased by them the said John Hanbury & Co as above last mentioned would be reasonably worth at the time of the sale and delivery of the same whenever after he the said John Wayles deceased should be thereto required. And the said Plfs avers in fact that the said goods wares and merchandizes sold to the sd. John Wayles deceased as last above mentioned were at the time of the sale and delivery of the same reasonably worth the further sum of £226.14.3 stg. of the value aforesaid of which the said John Wayles deceased the same day and year aforesaid at Richmond aforesaid had notice. Nevertheless the said John Wayles deceased not regarding his several promises and undertakings aforesaid made in form aforesaid but contriving and fraudulently intending craftily and subtilly to deceive and defraud the said John Hanbury & Co in this particular did not in his life time pay or have the said defendants or has either of them since his death paid the said several sums of money or either of them or any part of either of them to the said John Hanbury & Co or to either of them or  to the plaintiff but the said John Wayles during his life and after his death the said defendants altogether refused to pay the same to the said John Hanbury & Co during the respective lives of the said John Hanbury & Co and after their death to the plaintiff and still do the said defendants refuse to pay the same to the plfs. to the damage of the plfs $and therefore he brings suit &c.
          
            Wickham p q
          
          
            
              
                John Doe
                }
                pledges of prosecution
              
              
                Richard Roe
              
            
          
        